                 Case 19-12347-BLS             Doc 226         Filed 01/07/20        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     )   Chapter 11
                                                           )
ARSENAL RESOURCES DEVELOPMENT                              )   Case No. 19-12347 (BLS)
LLC, et al.,                                               )
                                                           )   Jointly Administered
                Debtors.1                                  )
                                                           )   Ref. Docket No. 216

       NOTICE OF (I) ENTRY OF ORDER (I) APPROVING THE ADEQUACY OF THE
    DISCLOSURE STATEMENT AND THE PREPETITION SOLICITATION PROCEDURES
     AND (II) CONFIRMING THE FIRST AMENDED JOINT PRE-PACKAGED PLAN OF
              REORGANIZATION; (II) OCCURRENCE OF EFFECTIVE DATE;
                      AND (III) DEADLINES FOR FILING CLAIMS

PLEASE TAKE NOTICE THAT:

     1. Confirmation of the Plan. On December 19, 2019, the United States Bankruptcy Court
     for the District of Delaware (the “Bankruptcy Court”) entered its Order (I) Approving the
     Adequacy of the Disclosure Statement and the Prepetition Solicitation Procedures and
     (II) Confirming the First Amended Joint Pre-Packaged Plan of Reorganization [Docket No.
     216] (the “Confirmation Order”), which, among other things, confirmed the First Amended
     Joint Pre-Packaged Plan of Reorganization of Arsenal Resources Development LLC and Its
     Debtor Affiliates [Docket No. 197] (as confirmed, the “Plan”).2 Copies of the Confirmation
     Order and the Plan may be obtained free of charge at http://cases.primeclerk.com/arsenal.

     2. Effective Date. The Effective Date of the Plan occurred on January 7, 2020. Each of the
     conditions precedent to the Effective Date has been satisfied or waived in accordance with the
     terms of the Plan.

     3. Bar Date for Professional Fee Claims. In accordance with Article II.A(i) of the Plan,
     any Professional asserting a Professional Fee Claim for services rendered before the
     Confirmation Date must file and serve an application for final allowance of such Professional

1
     The debtors in the chapter 11 cases, along with the last four digits of each debtor’s United States federal tax
     identification number, are: Arsenal Resources Development LLC (4072); Arsenal Energy Holdings LLC (6279);
     Arsenal Resources Intermediate Holdings LLC (5901); Arsenal Resources Energy LLC (2820); Arsenal
     Resources Development Holdings 2 LLC (3020); Arsenal Resources Development Holdings 1 LLC (9647);
     Arsenal Gas Marketing LLC (1113); Arsenal Midstream LLC (9654); Arsenal Water LLC (2465); Ulysses
     Gathering LLC (6546); Mar Key LLC (5428); Arsenal Resources LLC (3422); River Ridge Energy Holdings,
     LLC (8135); River Ridge Energy, LLC (5623); River Ridge Pennsylvania, LLC (5444); River Ridge Operating,
     LLC (4051); and Seneca-Upshur Petroleum, LLC (9204). The debtors’ mailing address is 6031 Wallace Road
     Ext., Suite 300, Wexford, PA 15090.
2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
     Confirmation Order.
          Case 19-12347-BLS         Doc 226     Filed 01/07/20     Page 2 of 3



Fee Claim no later than February 21, 2020 on the following parties: (a) the Reorganized OpCo
Debtors, 6031 Wallace Road Ext., Suite 3000, Wexford, Pennsylvania 15090, Attn: Craig
Lavender (clavender@arsenalresources.com); (b) co-counsel to the Reorganized OpCo
Debtors, (i) Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York
10017, Attn: Michael H. Torkin and Nicholas E. Baker (michael.torkin@stblaw.com,
nbaker@stblaw.com) and (ii) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000
North King Street, Wilmington, Delaware 19801, Attn: Pauline K. Morgan and Kara
Hammond Coyle (Pmorgan@ycst.com, Kcoyle@ycst.com); (c) the Office of the United States
Trustee for the District of Delaware, 844 North King Street, Suite 2207, Lockbox 35,
Wilmington,        Delaware         19801,       Attn:     Benjamin          A.     Hackman
(Benjamin.A.Hackman@usdoj.gov); and (d) any other party that has filed a request for notices
with the Bankruptcy Court. Any Holder of a Professional Fee Claim that does not file and
serve such application by such date shall be forever barred from asserting such Professional
Fee Claim against the Debtors, the Reorganized Debtors, or their respective properties, and
such Professional Fee Claim shall be deemed discharged as of the Effective Date. Objections
to Professional Fee Claims must be filed and served on the Reorganized OpCo Debtors and
the applicable Professional no later than thirty (30) days after the filing of the final fee
application with respect to the Professional Fee Claim.

4. Deadline to File Rejection Damages Claim. Proofs of Claim with respect to Claims
arising from the rejection of Executory Contracts or Unexpired Leases, if any, must be filed
with the Bankruptcy Court no later than February 6, 2020. Any Claims arising from the
rejection of an Executory Contract or Unexpired Lease not filed within such time will be
automatically disallowed, forever barred from assertion, and shall not be enforceable
against, as applicable, the Debtors, the Reorganized OpCo Debtors, the Estates or
property of the foregoing parties, without the need for any objection by the Debtors or
the Reorganized OpCo Debtors, as applicable, or further notice to, or action, order or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released and discharged, notwithstanding anything in a Proof of Claim to the contrary.

5. Discharge, Release, Exculpation, Injunction and Related Provisions. The Bankruptcy
Court has approved certain discharge, release, exculpation, injunction and related provisions
in Article XI of the Plan. The Plan and the Confirmation Order contain other provisions that
may affect your rights. You are encouraged to review the Plan and the Confirmation Order in
their entirety.

6. Binding Effect. Effective as of the Effective Date, except as expressly provided in the
Plan or the Confirmation Order, the terms of the Plan (including the Plan Supplement and the
exhibits thereto) and the Confirmation Order are immediately effective and enforceable and
deemed binding upon the Debtors, the Reorganized Debtors, and any and all Holders of Claims
or Equity Interests (irrespective of whether Holders of such Claims or Equity Interests are
deemed to have accepted the Plan), all Entities that are parties to or are subject to the Plan,
each Entity acquiring property under the Plan and any and all non-Debtor parties to Executory
Contracts and Unexpired Leases with the Debtors.



                                            2
           Case 19-12347-BLS   Doc 226       Filed 01/07/20   Page 3 of 3



Dated: January 7, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                               /s/ Elizabeth S. Justison
                               Pauline K. Morgan (No. 3650)
                               Kara Hammond Coyle (No. 4410)
                               Ashley E. Jacobs (No. 5635)
                               Elizabeth S. Justison (No. 5911)
                               Rodney Square
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Telephone:      (302) 571-6600
                               Facsimile:      (302) 571-1253
                               Email:          pmorgan@ycst.com
                                               kcoyle@ycst.com
                                               ajacobs@ycst.com
                                               ejustison@ycst.com

                               - and -

                               SIMPSON THACHER & BARTLETT LLP
                               Michael H. Torkin (admitted pro hac vice)
                               Kathrine A. McLendon (admitted pro hac vice)
                               Nicholas E. Baker (admitted pro hac vice)
                               Edward R. Linden (admitted pro hac vice)
                               Jamie J. Fell (admitted pro hac vice)
                               425 Lexington Avenue
                               New York, New York 10017
                               Telephone:      (212) 455-2000
                               Facsimile:      (212) 455-2502
                               Email:          michael.torkin@stblaw.com
                                               kmclendon@stblaw.com
                                               nbaker@stblaw.com
                                               edward.linden@stblaw.com
                                               jamie.fell@stblaw.com

                               Counsel for the Reorganized Debtors




                                         3
